Case: 12-60068     Document: 00511977617         Page: 1     Date Filed: 09/06/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 6, 2012
                                     No. 12-60068
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CHRISTOPHER WAYNE GABLE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:11-CR-119-1


Before SMITH, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Christopher Wayne Gable appeals the 24-month within-guidelines
revocation sentence imposed by the district court, arguing that the sentence was
substantively unreasonable given the circumstances of his case and greater than
necessary to satisfy the goals of 18 U.S.C. §§ 3553(a) and 3584(b). Because
Gable did not object that the sentence was substantively unreasonable at the
time it was imposed, review is limited to plain error. See United States v.
Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009). Under this standard, Gable

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-60068     Document: 00511977617       Page: 2    Date Filed: 09/06/2012

                                    No. 12-60068

must show a clear or obvious forfeited error that affected his substantial rights.
See Puckett v. United States, 556 U.S. 129, 135 (2009). This court has discretion
to correct the error but only if it seriously affects the fairness, integrity, or public
reputation of the proceedings. Id.
      Gable has not shown that the district court plainly erred in imposing the
sentence given that he violated numerous supervised release terms and
committed three bank robberies while on supervised release. Because the
24-month revocation sentence was within the 18 to 24 month advisory guidelines
range, the sentence is presumptively reasonable.              See United States v.
Lopez-Velasquez, 526 F.3d 804, 808-09 (5th Cir. 2008). The district court
exercised its discretion to order that the revocation sentence be served
consecutively to the sentence imposed for Gable’s bank robbery convictions. See
§ 3584; United States v. Gonzalez, 250 F.3d 923, 925-29 (5th Cir. 2001). Gable’s
disagreement with the propriety of the sentence is insufficient to rebut the
presumption of reasonableness. See United States v. Ruiz, 621 F.3d 390, 398
(5th Cir. 2010). Because Gable’s sentence does not exceed the five-year statutory
maximum, he has not shown that the district court committed plain error. See
United States v. Whitelaw, 580 F.3d 256, 265 (5th Cir. 2009).
      AFFIRMED.




                                           2